   Case 3:19-bk-30680-SHB          Doc 58 Filed 06/11/19 Entered 06/11/19 15:38:48                 Desc
                                    Main Document    Page 1 of 4




SO ORDERED.
SIGNED this 11th day of June, 2019

THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




       ________________________________________________________________



                   IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE EASTERN DISTRICT OF TENNESSEE, NORTHERN DIVISION

   IN RE:                                         )
                                                  )
   HED PRODUCTS, LLC,                             )      Case No. 3:19-bk-30680-SHB
                                                  )      Chapter 7
          Debtor.                                 )


     AGREED ORDER GRANTING MOTION FOR RELIEF FROM THE AUTOMATIC
             STAY FILED BY HMM INT’L DMCC AND HYPE-IP, LTD

          WHEREAS, a Motion for Relief from the Automatic Stay (“Stay Motion”) was filed in

   this cause on the 1st day of May, 2019, by HMM INT’L DMCC (“HMM”) and HYPE-IP, LTD

   (“Hype-IP”), pursuant to which HMM and Hype-IP (collectively the “Movants”) made a limited

   appearance in this bankruptcy proceeding only for the purpose to preserve contractual and

   arbitration rights and interests litigated and pending in certain pre-petition arbitration proceedings

   and the Sections 9 & 13 Process as defined in said Stay Motion without consenting to this Court’s

   jurisdiction to resolve any such pending matters or claims, and sought relief from the Automatic

   Stay to proceed with Arbitration Proceedings and Dispute Resolution Procedures pursuant to 11
Case 3:19-bk-30680-SHB         Doc 58 Filed 06/11/19 Entered 06/11/19 15:38:48               Desc
                                Main Document    Page 2 of 4


U.S.C. §362(d)(1), Federal Rules of Bankruptcy Procedure (FRBP) 4001(a)(1), LBR 4001-1, and

LBR 9013-1(f); and

       WHEREAS, a Motion for Relief from the Automatic Stay was also filed in in HED

Innovations, LLC, Case No. 19- 30728 (“Innovations”), on the 1st day of May, 2019, by HMM

INT’L DMCC (“HMM”) and HYPE-IP, LTD (“Hype-IP”); and

       WHEREAS, Innovations and the Movants are parties to a Trademark License and

Distribution Agreement (“TLDA”) entered into as of December 24, 2013, pursuant to which

Movants (as “Licensor”) authorized Innovations (as “Licensee”) to use certain Licensed

Trademarks owned by Hype-IP solely as stated in the TLDA; and

       WHEREAS, on or about May 26, 2017, Innovations initiated Dispute Resolution

Procedures under the TLDA which ultimately resulted in an arbitration proceeding involving

claims and counterclaims arising from, among other things, alleged breaches of the TLDA and

violations of trademark law (the “Arbitration Proceedings”); and

       WHEREAS, the Arbitration Proceedings, styled HED INNOVATIONS, LLC, Claimant and

Counterclaim Respondent, and HMM INT’L DMCC and HYPE-IP, LTD, Respondents and

Counterclaimants, was conducted in New York by the arbitration firm of JAMS (the “Arbitrator”)

and included numerous evidentiary hearings, brief submissions, and oral arguments; and

       WHEREAS, the Arbitration Proceedings were pending at the time of the filing of the

Innovations bankruptcy case and were stayed by its bankruptcy filing pursuant to 11 U.S.C. §362

as well as by Order of the Arbitrator (“Order”) on March 15, 2019; and

       WHEREAS, a hearing was held on said Stay Motions commencing at 9:00 a.m. on May

23, 2019, whereupon the Court considered the relief requested in said Stay Motions, statements

and presentations by legal counsel for the Movants and other parties appearing at said hearing, and

entered its Order [Doc. 35] to continue the hearing until 9:00 a.m. on June 6, 2019 for status, and
Case 3:19-bk-30680-SHB           Doc 58 Filed 06/11/19 Entered 06/11/19 15:38:48              Desc
                                  Main Document    Page 3 of 4


to June 14, 2019 for evidentiary hearing, if not sooner resolved; the trustee having opposed the

Stay Motion in the HED Products, LLC (the “Debtor”) case to the extent that the movants seek

any determination or monetary award against the Debtor in the Arbitration Proceedings, as it is

not a party to the TLDA nor a party in the Arbitration Proceedings. Accordingly, by agreement of

the Movants and Trustee; and for good cause shown, it is

       ORDERED, ADJUDGED AND DECREED that the Stay Motion filed by the Movants is

GRANTED FOR CAUSE pursuant to U.S.C. §362(d)(1), and the automatic stay pursuant to 11

USC §362(a) is modified accordingly so that said Movants shall be permitted to (1) proceed with

the Arbitration Proceedings as to the parties thereto, and to allow Movants and the Arbitrator to

finalize the Final Award to be issued in the Arbitration Proceedings; (2) to proceed with and

conclude the Sections 9 & 13 Process and Dispute Resolution Procedures pursuant to the TLDA

with the Trustee, including without limitation, termination of the TLDA as to the Debtor solely to

terminate the Debtor’s rights, if any, under the TLDA to the extent that the Debtor is acting as the

Licensee or affiliate or the operating entity thereunder but not otherwise, without further Order of

this Court; (3) that this Order be immediately enforceable upon entry pursuant to FRBP 4001(a)(3);

and (4) for such other and further relief as to which the Movants are entitled to pursue Arbitration

Proceedings, Sections 9 & 13 Process with the Trustee pursuant to said TLDA, and to protect and

preserve their respective rights and interests pursuant to their limited appearances in these

bankruptcy proceedings, including any Confidential Information and other rights of Movants

relating to TLDA, all such rights being reserved by the Movants.            All other pre-hearing

requirements under the Court’s Order [Doc. 35] are stricken as moot, including the evidentiary

hearing set for June 14, 2019.

                                               ###
Case 3:19-bk-30680-SHB     Doc 58 Filed 06/11/19 Entered 06/11/19 15:38:48   Desc
                            Main Document    Page 4 of 4


APPROVED FOR ENTRY:


 /s/ J. Michael Winchester
J. Michael Winchester, BPR #006049
Elizabeth A. Bowden, #034701
WINCHESTER, SELLERS, FOSTER & STEELE, P.C.
Suite 1000, First Tennessee Plaza
800 South Gay Street
Knoxville, TN 37929
Phone: (865) 637-1980
mwinchester@wsfs-law.com
elizabeth@wsfs-law.com


W. GREY STEED, Trustee

By: /s/ Brenda G. Brooks___________
Brenda G. Brooks, #013176
Attorney for Trustee
Moore & Brooks
6223 Highland Place Way, Ste. 102
Knoxville, TN 37919
Phone: (865) 450-5455
Facsimile: (865) 622-8865
Email: bbrooks@moore-brooks.com
